Citation Nr: 9911500	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1964 to September 1968.

In June 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, denied, among 
others, the veteran's petition to reopen a claim for service 
connection for hypertension (persistent high blood pressure) 
and claims for service connection for bilateral hearing loss, 
tinnitus, and
post-traumatic stress disorder (PTSD).  He timely appealed 
the RO's decision to the Board of Veterans' Appeals (Board).

In November 1993, while the appeal was pending at the Board, 
the RO granted service connection for PTSD and assigned a 30 
percent rating, effective from the date of the claim for 
service connection.  The veteran subsequently requested a 
higher rating.  The RO denied his request for an increased 
rating in June 1994 and January 1995.

In February 1996, the Board remanded the claims for 
hypertension, bilateral hearing loss, and tinnitus to the RO 
to provide the veteran and his representative copies of a 
Supplemental Statement of the Case (SSOC) concerning these 
issues, and to give them an opportunity to submit additional 
evidence and/or argument in response.

In April 1996, the RO continued to deny a rating higher than 
30 percent for the PTSD.  However, in May 1996, the RO 
increased the rating from 30 to 50 percent and made the 
increase effective from the date of the most recent claim for 
a higher rating.  In October 1996, the RO again increased the 
rating for the PTSD, from 50 to 70 percent, and made the 
increase effective from a date earlier than the prior 
increase.  The veteran perfected an appeal contesting the 
rating for his PTSD, and this issue, along with his claims 
for service connection for hypertension, bilateral hearing 
loss, and tinnitus, are before the Board.


FINDINGS OF FACT

1.  In July 1981, the RO denied the veteran's claim for 
service connection for hypertension ("high blood pressure") 
because there was no medical evidence indicating the 
condition, which he had prior to beginning active duty, 
became worse during service.

2.  In August 1981, the RO notified the veteran of its 
decision denying his claim and of his procedural and 
appellate rights, and he did not timely appeal.

3.  New evidence has been added to the record since the July 
1981 RO decision that is relevant and probative of the 
veteran's purported entitlement to service connection for 
hypertension, and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

4.  There is persuasive medical evidence of record indicating 
that his service-connected PTSD exacerbates the veteran's 
hypertension.

5.  There was clinical evidence of hearing loss in the 
veteran's left ear at 6000 Hertz when he was examined for 
induction into the military, and during a later evaluation in 
service as well at 8000 Hertz; there was no evidence of 
hearing loss in his right ear during either of those 
evaluations, or at any other time during service.

6.  The veteran sustained acoustic trauma during service when 
repeatedly subjected to rocket and mortar attacks from enemy 
forces in Vietnam; that trauma to his ears made the hearing 
loss in his left ear worse, caused him to develop a hearing 
loss in his right ear as well, and led to his present 
tinnitus.

7.  The veteran is unemployable because of the severity of 
his PTSD.


CONCLUSIONS OF LAW

1.  The RO's July 1981 decision denying the veteran's claim 
for service connection for hypertension ("high blood 
pressure") is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence concerning this claim has been 
submitted, and the requirements to reopen it have been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  His service-connected PTSD aggravates the veteran's 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

4.  The hearing loss in the veteran's left ear was aggravated 
during service, and the hearing loss in his right ear was 
incurred in service.  38 U.S.C.A. §§ 1110, 1153, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

5.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

6.  The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.16, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  If a condition is first diagnosed after 
service, service connection nevertheless may be established 
by evidence demonstrating that the condition was in fact 
incurred during the veteran's service, or, if applicable, by 
evidence showing that it was manifested to a compensable 
degree within a presumptive period after service, which is 
one year for hypertension.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period after service and still has 
such condition.  Such evidence, however, must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
granted on the basis of 38 C.F.R. § 3.303(b) if the condition 
is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Hypertension

The RO initially denied service connection for hypertension 
("high blood pressure") in July 1981.  The pertinent 
evidence available at the time of that decision consisted of 
the veteran's service medical and personnel records, which 
showed that he had an elevated blood pressure on various 
readings that were taken when he was examined for induction 
into the military; that subsequent readings prior to 
beginning his period of active duty were marginal, but within 
normal limits; that, while in service, his blood pressure 
continually fluctuated from within normal limits to elevated 
levels; and that, by his own account, he was denied admission 
into the military on a previous occasion because of this 
problem.  Also of record at the time of the RO's decision was 
a statement from a private physician indicating that he had 
checked the veteran's blood pressure since service, in March 
1981, noting that it was elevated (160/100), and that the 
veteran received a refill, by phone, of the prescription for 
his high blood pressure medication in July 1981.  The 
remaining evidence of record consisted of his application for 
VA compensation or pension benefits for hypertension.  After 
reviewing this evidence, the RO determined that service 
connection was not warranted because there was no indication 
that the veteran's hypertension, which he clearly had prior 
to service, became worse-beyond the natural progression of 
the condition-during service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In August 1981, the RO notified him of 
the decision denying his claim and of his procedural and 
appellate rights, but he did not timely appeal; hence, the 
RO's decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

In September 1991, the veteran submitted an application to 
the RO requesting that his claim be reopened.  In June 1992, 
the RO denied his petition to reopen the claim, and this 
appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the July 1981 RO decision that would permit 
the reopening of the claim for service connection for 
hypertension.

In considering whether the claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence in question "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because of the Board's 
decision to reopen his claim, and thereafter grant the 
benefits requested, for the reasons set forth below.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence associated with the claims file since the July 
1981 RO decision includes medical records concerning ongoing 
treatment the veteran has received in a VA outpatient clinic 
for hypertension on numerous occasions since 1991; a March 
1994 statement from a private cardiovascular physician who 
examined him on referral; medical treatise evidence; various 
written statements from the veteran; and transcripts of the 
testimony he gave during his hearings at the RO in July 1993 
and September 1996.

Although none of the doctors who have treated the veteran in 
the VA outpatient clinic, or the private doctor who examined 
him on referral, indicated that his hypertension became 
appreciably worse while he was on active duty in the 
military, i.e., that it was "aggravated" during service 
beyond the natural progression of the condition, there is 
repeated mention in this evidence nonetheless that his 
hypertension is related to his service in the military in 
another significant respect because the symptoms associated 
with his service-connected PTSD have "exacerbated" his 
hypertension.  More specifically, the doctors noted a 
definite tendency of his blood pressure to rise to 
substantially elevated levels whenever he experiences a 
recurrence of the symptoms that are a by-product of his PTSD.

The medical treatise evidence, which includes a comprehensive 
article on the subject titled "Hypertension in the War 
Veteran," also indicates the existence of a relationship 
between psychiatric impairment (specifically, PTSD) and 
hypertension.

The Board finds that, collectively, this evidence is "new" 
since it was not physically of record at the time of the RO's 
July 1981 decision and is not otherwise duplicative of the 
evidence that was on file at that time, but also, this 
evidence is "material" because it tends to link the 
veteran's hypertension  to his service in the military during 
the Vietnam War and the PTSD that he developed in connection 
therewith.  Hence, the Board finds that new and material 
evidence to reopen the claim has been presented, and the 
claim is hereby reopened.

The Board further notes, as a preliminary determination, that 
the evidence alluded to above is sufficient to make the claim 
well grounded, meaning at least "plausible...or capable of 
substantiation.".  See 38 U.S.C.A. § 5107(a); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).

The Board initially turns to the medical treatise evidence 
associated with the file.  Not only was a causal relationship 
between PTSD and hypertension discussed at length in the 
article the veteran submitted titled "Hypertension in the 
War Veteran," but it was discussed in other medical treatise 
evidence that he has submitted as well, a substantial portion 
of which his treating VA physicians reviewed and cited to 
in the reports of their evaluations agreeing with the 
conclusions of the authors that such a relationship is valid 
in this instance.  The titles of some of those articles were 
"An In Vivo Assessment of Physiological Arousal in Post-
traumatic Stress Disorder," "Basal Sympathoadrenal Function 
in Post-traumatic Stress Disorder," and "Abnormal 
Noradrenergic Function in Post-traumatic Stress Disorder."  
All contain essentially identical conclusions of a nexus 
between PTSD and the development or aggravation of 
hypertension

To the extent that the medical treatise evidence submitted in 
connection with the claim suggests a cause-and-effect 
relationship between PTSD and hypertension, the Board finds 
that such evidence is not sufficiently persuasive to warrant 
a grant of service connection in this case.  As indicated 
above, and as noted in the RO's 1981 denial, the veteran had 
high blood pressure at entrance into service, and the medical 
evidence does not establish that the disorder was permanently 
aggravated during service.  No additional evidence has been 
presented that rebuts these facts.  

However, when the medical treatise evidence suggesting merely 
some relationship (versus a causal relationship) between PTSD 
and hypertension is considered along with the additional 
medical evidence, the Board finds that such evidence, 
collectively, presents a plausible basis for a grant of 
service connection on an alternate theory.  In this regard, 
the Board notes that service connection, may be granted, on a 
secondary basis, for disability proximately due to, or the 
result of, a service-connected disability.  See 
38 C.F.R. § 3.310(a).  However, this regulation also has been 
interpreted as permitting a grant of secondary service 
connection for the additional degree of disability due to 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It has been stated time and time again in the records of the 
treatment the veteran has received in the VA outpatient 
clinic since 1991 that the tension, anxiety, irritability, 
and similar symptoms that he routinely experiences as a 
result of his service-connected PTSD, in turn, cause his 
blood pressure to become elevated proportionate to the degree 
of his stress at a particular instance.  This was indicated 
as recently as October 1996 when one of his treating VA 
physicians noted that his blood pressure is usually well 
controlled by medication, such that it stays within or near 
normal limits, but that, once a stress-inducing altercation 
or other provoking incident occurs from which the veteran is 
unable to cope due to the severity of his PTSD (i.e., any 
sort of "Vietnam reminders"), his blood pressure quickly 
rises in response to substantially elevated levels, where it 
remains until his stress subsides.  This cause-and-effect 
type relationship between the PTSD symptoms and the 
exacerbation of the hypertension was documented by VA doctors 
on several other occasions as well, including during 
consultations at various times during September 1996, 
February 1997, and May 1997.  Although the VA doctors also 
said that injuries the veteran's son sustained in a serious 
automobile accident were partly responsible for the veteran's 
heightened degree of stress, irritability, anxiety, etc., the 
doctors did not state or otherwise suggest that this 
unfortunate circumstance was the primary cause for the 
episodic elevations in his blood pressure.  In fact, they 
indicated that they were inclined much more to link his 
labile hypertension to factors related to his service in the 
military-but, in particular, to his inability to adequately 
deal with incidents that occurred many years ago in Vietnam 
that repeatedly induce unpleasant memories of his experiences 
there, and which are the very fabric and foundation of his 
service-connected PTSD.

The March 1994 statement from the private cardiovascular 
physician, though somewhat less definitive in relating the 
veteran's PTSD symptoms specifically to his hypertension, 
nevertheless attributes at least a portion of his 
cardiovascular related complaints (e.g., his occasional 
dizziness, shortness of breath, heart palpitations, etc.) to 
mental stress associated with his PTSD.  Furthermore, 
the conclusions of this private doctor, when considered along 
with the conclusions of the VA doctors who have examined the 
veteran in the outpatient clinic, and those who authored the 
medical treatise articles, are consistent with findings noted 
in the veteran's actual service medical records.  Of special 
note, while receiving treatment for hypertension during 
service in March 1966, it was indicated that his transient 
elevated blood pressure was partly the result of his volatile 
"emotional status."

As regards the question of whether the veteran's PTSD 
exacerbates his hypertension, the Board notes that there is 
no medical evidence of record refuting the affirmative 
medical evidence of record.  Hence, such evidence must be 
accepted.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Sacks v. West, 11 Vet. App. 314, 317 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board 
finds that service connection for additional disability 
resulting from aggravation of the veteran's hypertension by 
his PTSD is warranted.

B.  Bilateral Hearing Loss

The veteran alleges that he has a bilateral hearing loss as a 
result of acoustic trauma he sustained during service in 
Vietnam from repeated exposure to the loud noises of rocket, 
mortar, and small arms fire.  He also alleges that other 
types of loud noises that are so common of service in a 
combat area, from exploding mines, etc., are equally 
responsible for his bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.


The veteran's service medical records show that he had normal 
hearing in his right ear, at all frequencies tested, when 
examined in August 1964 for induction into the military.  He 
also had normal hearing in his left ear at all frequencies 
tested, except for a 45 decibels loss at 6000 Hertz.  The 
results of the audiometric studies, at the other frequencies 
tested, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
-10
-10
LEFT
5
5
5
15
0

When later examined during service, in October 1965, as an 
applicant for Officer Candidate School (OCS), there continued 
to be no evidence of hearing loss in either ear at the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  
However, at the higher frequency of 8000 Hertz, there 
continued to be evidence of a hearing loss of 45 decibels in 
the left ear.  The results of the audiometric studies in the 
other frequencies tested were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/R
0
LEFT
0
0
0
N/R
20

*N/R=not reported

A hearing examination was not conducted when the veteran was 
examined in September 1968 for separation from the military, 
and he had no complaints concerning his hearing acuity.  He 
was discharged from the military that same month.

As the above results show, there was no evidence of a hearing 
loss in the veteran's right ear at any time while he was in 
the military.  Hearing in his left ear also was generally 
within normal limits, except for the 45 decibels loss at the 
higher frequencies of 6000 and 8000 Hertz that was noted 
during the induction and OCS audiometric evaluations.

The absence of in-service evidence of hearing loss is not, in 
and of itself, fatal to the claim because evidence of a 
current hearing loss disability, and a medically sound basis 
for attributing such disability to service, may serve as a 
basis for a grant of service connection for hearing loss.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

The first medical evidence of a hearing loss post service are 
the results of hearing evaluations the veteran underwent at a 
private clinic at various times during 1988.  A bilateral, 
high frequency, hearing loss was diagnosed, and it was 
indicated that it was worse in the left ear than the right.

There also was evidence of a sensorineural hearing loss in 
both ears, but worse in the left ear, when the veteran 
underwent a VA audiometric evaluation in May 1992.  However, 
only the hearing loss in the left ear met the requirements 
for a hearing disability according to VA regulation (i.e., 
38 C.F.R. § 3.385).  The results of the hearing examination 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
25
30
LEFT
10
20
15
40
60

The examining audiologist indicated that speech 
discrimination scores were "excellent" bilaterally; the 
veteran had speech recognition ability of 100 percent in his 
right ear and 96 percent in his left ear.  In June 1992, he 
underwent an electronystagmograph (ENG) for complaints of 
vertigo and aural fullness; the results of the studies were 
negative.


During a more recent VA audiometric evaluation, in August 
1994, there again was evidence of hearing loss in both ears.  
The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
30
LEFT
10
25
20
50
60

More importantly, however, since he had only 92 percent 
speech recognition ability in his right ear (and the same in 
his left ear), his right ear hearing loss is now of 
sufficient severity to satisfy the requirements for a hearing 
disability according to VA regulation (38 C.F.R. § 3.385).  
The examiner further indicated that the veteran had a 
"[history] of noise exposure," and possibly a "[history] 
of a perforated left eardrum," and recommended the veteran 
receive a hearing aid for his left ear.

VA audiometric studies conducted in November 1994 continued 
to show evidence of a hearing loss in the veteran's left ear 
at the frequencies of 3000 and 4000 Hertz, and he received a 
hearing aid for this ear.  During a VA audiometric evaluation 
in September 1996, he indicated that his hearing aid was 
"working well."  The examiner noted that the results of the 
audiometric evaluation were consistent with the results of 
evaluations previously conducted by VA.

Although there was evidence of a 45 decibel hearing loss (at 
6000 Hertz) in the veteran's left ear during his military 
induction examination, and an equal decibel loss (at 8000 
Hertz) during the OCS evaluation he underwent later during 
service, he had normal hearing in this ear during both 
evaluations at the lower frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz.  However, the results of the 
audiometric studies conducted since service, both at the 
private audiology clinic at various times during 1988, and at 
a VA facility in May 1992, August 1994, November 1994, and 
September 1996, show evidence of additional hearing loss in 
the left ear at even the lower frequencies of 3000 and 4000 
Hertz.  Furthermore, the VA audiologist who conducted the 
August 1994 hearing evaluation noted, among other things, 
that the veteran had a "[history] of noise exposure."  This 
is significant because his service personnel records clearly 
indicate that he had service in Vietnam during the war, and 
service connection since has been established for PTSD 
primarily on the basis of rocket and mortar attacks that his 
unit in Vietnam sustained from enemy forces.  Prior to 
granting service connection for PTSD, the rocket and mortar 
attacks were confirmed in a November 1993 letter to the RO 
from the Director of the United States Army and Joint 
Services Environmental Support Group (ESG), which is now 
referred to as the United States Armed Services Center for 
Research of Unit Records (Unit Records Center).  
Additionally, the veteran submitted other documentary 
evidence in support of his PTSD claim showing that his unit 
in Vietnam was subjected to rocket and mortar attacks; this 
evidence included a copy of a February 1968 message from 
General [redacted] to General [redacted], denoting as much, 
which an Army military historian forwarded to the veteran.  
Statements also were submitted by others who served in the 
same area as the veteran in Vietnam.

The hearing loss in the veteran's right ear, on the other 
hand, was not demonstrated during service at any of the 
frequencies tested, but, just as in the case of his left ear, 
there has been medical evidence of hearing loss in the right 
ear since service, as indicated by the results of the private 
and VA audiometric evaluations alluded to above.  Even more 
important, however, are the results of the VA audiometric 
studies conducted in August 1994 because, prior to that 
hearing evaluation, the hearing loss in the veteran's right 
ear, though present, was not of sufficient severity to 
satisfy the criteria for classification as an actual hearing 
disability according to VA regulation (meaning sufficient to 
satisfy the requirements of 38 C.F.R. § 3.385).  Since, 
however, his speech recognition ability in his right ear 
during that evaluation was only 92 percent correct, there is 
sufficient medical evidence of a hearing disability affecting 
this ear per VA regulation.

When, as in this case, there is satisfactory lay or other 
evidence that the disability at issue was incurred or 
aggravated in combat during service, VA shall accept 
this evidence as sufficient proof of service connection, 
provided the evidence is "consistent with the circumstances, 
conditions or hardships" of the veteran's service, and even 
though there is no official record of such occurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Arms v. West, No. 96-124 (U.S. Vet. App. Feb. 11, 
1999).  Bearing this in mind, and the totality of the 
evidence as it relates to the veteran's service in Vietnam, 
there is sufficient evidence to grant service connection for 
the hearing loss in his left ear, based on aggravation of a 
preexisting condition during service, and to also grant 
service connection for the hearing loss in his right ear 
based on direct incurrence in service.

C.  Tinnitus

The veteran alleges that he developed tinnitus ("a ringing 
sound in his ears") as a result of the same factors in 
Vietnam that caused his bilateral hearing loss.  There is no 
indication or inference in his service medical records that 
he experienced this problem at any time while in the 
military.  The first indication of it was during the hearing 
evaluations he underwent in 1988 at the private clinic, when 
he complained of a recent onset of "headnoise."  Tinnitus 
was diagnosed.  During the more recent VA audiometric 
evaluation in August 1994, it was noted he had a 10 to 15-
year history of bilateral tinnitus, which he described as a 
sound akin to a loud "buzz," and that he had learned to 
live with it.  The examiner noted a "[history] of noise 
exposure.

Clearly, there is no doubt the veteran currently has 
tinnitus, and has for many years.  Thus, evidence of current 
disability is established and not in dispute.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The dispositive 
issue therefore is whether there is probative evidence of a 
relevant injury or disease during his period of active duty, 
and competent medical evidence or opinion linking his current 
tinnitus to his service-and in particular, to acoustic 
trauma.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Just as in the case of his bilateral hearing loss, the fact 
that the veteran's ears were subjected to repeated rocket and 
mortar attacks during combat in Vietnam is well established, 
and the VA examiner who noted tinnitus during the evaluation 
in August 1994 acknowledged the "history of noise exposure" 
in service.  There is no indication or suggestion in the 
remaining medical and other evidence of record that the 
veteran has experienced even remotely similar levels of 
exposure to loud noises since service, so, resolving all 
reasonable doubt in his favor, and bearing in mind his combat 
service, there are sufficient grounds to warrant service 
connection for tinnitus as part and parcel of his bilateral 
hearing loss.  38 U.S.C.A. §§ 1154(b), 5107(a); 38 C.F.R. 
§§ 3.103, 3.304(d); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

D.  Increased Rating for PTSD

The Board notes initially that a claim, as here, that a 
service-connected condition has become worse is automatically 
"well grounded" where the veteran asserts that a higher 
rating is justified due to the increase in severity.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
further notes that all evidence that is pertinent to the 
veteran's claim has been properly developed and VA's "duty 
to assist" satisfied.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, during the pendency of the 
veteran's appeal, the regulations pertaining to the 
evaluation of mental disorders, including PTSD, were amended.  
His PTSD was formerly rated pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411; it is now rated pursuant to 38 C.F.R. 
§ 4.130 (1998).  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), the court held that where, as here, the 
governing law or regulation changes after a claim has been 
filed or reopened, but before the appeal has been concluded, 
the version most favorable to the veteran is to be applied, 
absent a contrary intent of Congress or the Secretary of VA.

Records show that the RO has considered the veteran's claim 
under both the former and revised criteria, and he was 
properly notified of the RO's decision and the changes in the 
rating criteria in a Supplemental Statement of the Case 
(SSOC) issued in March 1998.  Since he has been given ample 
opportunity to submit written or other argument in response, 
the Board will apply both the former and revised criteria of 
the rating schedule to determine the severity of his PTSD.

According to the rating criteria that were in effect prior to 
November 7, 1996, a 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when:  
1) the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

On the other hand, according to the revised criteria, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

The veteran's complaints concerning his PTSD primarily 
involve extreme difficulty socializing and getting along with 
others outside of his immediate family, including those that 
he has worked with or for in the past.  He says that he has 
a very volatile temper and is easily agitated for even the 
slightest of reasons-so much so that his constant 
irritability, tension, stress, anxiety, etc., make it 
virtually impossible for him to have any sort of meaningful 
friendship.  He also says that he experiences recurring 
flashbacks, nightmares, and intrusive thoughts and 
recollections of his combat experiences in Vietnam, and that 
his unpleasant memories of the atrocious events that occurred 
there continue to be conjured up in his mind on nearly a 
daily basis, triggered by anything even faintly resembling a 
"Vietnam reminder," which prevents him from functioning as 
a normal person does.

The results of VA psychiatric and psychological evaluations 
conducted in May 1992, December 1994, March 1996, and most 
recently in August 1997, show a clear progression of the 
severity of the symptoms associated with the veteran's PTSD, 
and the RO has increased the rating for this condition 
accordingly, to the point that it is now rated at the 70 
percent level.  However, the veteran has had little to no 
difficulty with his cognitive skills and functioning, as he 
always has been appropriately oriented to time, place, and 
person, and has, for the most part, not experienced auditory 
or visual hallucinations or delusions.  Also, his speech 
has been fluent, articulate, and relevant to the subject 
matter at hand and questions posed.  Even his judgment, 
insight, concentration, and memory, though all impaired in 
certain limited respects, are not so much so as to warrant a 
rating higher than 70 percent, as a rating at this level 
contemplates that the veteran will at times have these sorts 
of problems.

The most significant impairment that has been noted during 
the VA psychiatric and psychological evaluations, instead, 
pertains to the veteran's inability to effectively socialize 
or interact with others, to even a very limited extent, which 
has been the cause for termination of several jobs he has 
held in the past and, by all indications, the one he held 
most recently.  The extent of his social and industrial 
impairment is directly attributable to many factors stemming 
from his PTSD, most notably his volatile temper, 
confrontational demeanor, paranoia and flagrant distrust of 
others, and feelings of helplessness, hopelessness, 
worthlessness.  The VA examiners repeatedly have indicated he 
has lost all sense of self esteem and no longer has 
initiative or interest to do anything productive, to the 
point of contemplating suicide, although, during the most 
recent VA psychiatric evaluation in August 1997, he denied 
any present intent to do so.  Nonetheless, the examiner 
described the veteran's PTSD, and his level of social and 
industrial impairment caused by the condition, as "severe," 
and it was indicated that his prognosis was poor and that 
his Global Assessment of Functioning (GAF) score was 21.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), this GAF score is indicative of 
"serious" impairment in communication or judgment, such as 
suicidal preoccupation, or an inability to function in almost 
all areas, such as maintaining a job or relationships with 
friends.

Other records show the Social Security Administration (SSA) 
determined in January 1996 that the veteran is unemployable 
because of the severity of his PTSD.  The SSA's determination 
was based in large part on the results of a psychological 
evaluation he underwent in November 1995.  Although the 
determination of that agency is not binding on VA, insofar as 
whether the veteran is capable of working, this evidence is 
probative nonetheless of the question of whether he is 
capable of securing and maintaining "substantially gainful 
employment," as these terms are defined by the provisions of 
the former criteria used to determine the severity of his 
PTSD (38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)) or, 
alternatively, by the provisions of 38 C.F.R. § 4.16(c) 
(1996), which also are no longer used by VA but deserve equal 
consideration in his appeal pursuant to the court's holding 
in Karnas.  See also 38 C.F.R. §§ 3.340, 3.341; Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992), citing Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

According to the records of treatment the veteran has 
received in the VA outpatient mental health clinic since 
1991, and particularly at various times during 1996 and 1997, 
the last several jobs he has held have been at a VA medical 
center (VAMC) doing clerical and secretarial type work.  Most 
recently, he worked as a receptionist of sorts in the 
substance abuse treatment unit (SATU) of the VAMC, where it 
was common knowledge that he experienced run-ins and had 
verbal and physical confrontations and altercations, on 
nearly a daily basis, with other Vietnam veterans attempting 
to receive treatment in the clinic.  The veteran noted that 
their mere presence around him in that capacity invoked 
unpleasant recollections of his own experiences in Vietnam, 
resulting in him "stressing out" and seeking relief by 
whatever means he deemed necessary at the time in question.

Since the veteran's employment at the VAMC has been limited 
to a very controlled environment and obviously was allowed to 
continue because of his own personal status as a Vietnam 
veteran, those jobs are indicative of "marginal 
employment," as opposed to employment that is truly 
"substantially gainful."  38 C.F.R. § 4.16(a); see also VA 
Adjudication Manual M21-1, Pt. VI, Para. 7.09a(7).  
Consequently, there are reasonable grounds to assign a 100 
percent schedular rating for his PTSD pursuant to 38 C.F.R. 
§ 4.16(c) (1996) and 38 C.F.R. § 4.132, Code 9411 (1996).

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Obviously, since the rating for the veteran's PTSD is being 
increased to 100 percent under the schedular criteria, they 
are adequate to evaluate the severity of his disability, and 
there is no need to address the possibility that he might be 
entitled to a higher rating on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  This also means the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for 
hypertension is granted, and service connection for the 
additional degree of disability resulting from aggravation of 
hypertension by service-connected PTSD is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A 100 percent schedular rating for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

